Citation Nr: 1448236	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disorder of the right little toe.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disabilities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2012.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in January 2013.  It now returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Current left shoulder, low back, right little toe and hepatitis C conditions are not etiologically related to service.

2.  The Veteran is not diagnosed with PTSD; depressive disorder is not etiologically related to service or a service-connected disability, and substance-induced mood disorder is precluded from service connection as a result of willful misconduct.


CONCLUSION OF LAW

The criteria for service connection have not been met for a left shoulder disorder, low back disorder, right little toe disorder, hepatitis C, or acquired psychiatric disorder.  38 U.S.C.A. § 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.1, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated February 2008, April 2010 and April 2013.  Although complete notice was not provided prior to the initial adjudication of his claims, those claims were later readjudicated in a July 2013 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, identified private treatment records, lay statements and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has received adequate notice, his outstanding VA and private records have been obtained, his claimed posttraumatic stress disorder (PTSD) stressors have been investigated, and he was provided with VA examinations for his disabilities.  Therefore, the directives of the January 2013 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Left Shoulder

VA and private treatment records generated during the appeal period reflect diagnoses of left shoulder peritendinitis calcarea, degenerative fraying of the glenoid labrum, partial articular surface tearing of the infraspinatus tendon, and acromioclavicular arthritis.  Complaints of left shoulder pain were first noted in private treatment records dated November 2005.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of a disease or injury, service treatment records are negative for any complaints, treatment, or diagnoses related to the left shoulder.  Examinations in September 1974 and September 1977 revealed no abnormalities, and the Veteran denied any history of shoulder pain.

The Veteran testified that he injured his shoulder when he landed in some trees following a parachute jump.  He had additional "rough jumps" and "hard landings" which contributed to his shoulder condition.  See Hearing Transcript at 2-3.  However, he did not seek treatment for his shoulder injury because you had to "be tough."  Id.

The Board has considered the Veteran's contentions regarding his shoulder injury in service.  However, as noted above, service treatment records contain no entries related to the left shoulder.  Although the Veteran testified that he did not seek treatment because he wanted to be "tough," service treatment records show that he sought treatment for a number of other conditions, including a left hand injury in May 1975, left foot pain in October 1975, and left knee pain in July 1976.  The Veteran's recent statements reporting a shoulder injury in service are contradicted by the service records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his shoulder.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

The Veteran appears to sincerely believe his recollection as to what happened in service 37 years ago.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Therefore, his current statements regarding a left shoulder injury in service are not credible.  As there is no other evidence to suggest such an in-service injury, and no indication of a chronic condition manifesting within one year of discharge, element (2) of service connection has not been met.  

Notably, VA examiners from May 2011 and June 2013 concluded that the Veteran's current condition was not related to service based on the lack of any chronicity of a condition in service, and the lack of any continuity of care in the years following service.  This is consistent with the evidence of record, which does not show complaints of left shoulder pain until 2005, many years after service.

For these reasons, service connection for a left shoulder disability is not warranted.
 
B.  Low Back

VA and private treatment records generated during the appeal period reflect diagnoses of chronic low back strain and bulging degenerative disease.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), service treatment records show the Veteran complained of backache in May 1977.  However, this was accompanied by complaints of headaches, a sore throat and chills.  He was diagnosed with a fever of undetermined origin and viral upper respiratory infection, as well as rule out urinary tract infection and rule out hepatitis.  A specific back disability was not diagnosed, and service treatment records are otherwise negative for any complaints, treatment, or diagnoses related to the low back.  Examinations in September 1974 and September 1977 revealed no abnormalities, and the Veteran denied any history of recurrent back pain.

The Veteran testified that he injured his back when he landed in some trees following a parachute jump.  He had additional "rough jumps" and "hard landings" which contributed to his back condition.  See Hearing Transcript at 2-3.  However, he did not seek treatment for his back injury because you had to "be tough."  Id.  His testimony is identical to that given for his left shoulder, and for the reasons stated earlier, the Board does not find his statements to be credible.  Similarly, VA examiners from May 2011 and June 2013 concluded that the Veteran's current back condition was not related to service based on the lack of any chronicity of a condition in service, and the lack of any continuity of care in the years following service.  This is consistent with the evidence, which does not show complaints of low back pain until 2007.  A disability evaluation conducted in November 2005 showed normal findings of the back and no associated complaints.

For these reasons, the Board finds that element (2) of service connection, in-service incurrence of a disease or injury, has not been met for a low back disability.

C.  Right Little Toe

The Veteran contends that he has frostbite or cold injury residuals in his right little toe as a result of service.  Specifically, he stated that he was performing maneuvers outdoors during winter in 1975 or 1976.  During these maneuvers, his right toe got wet and became frostbitten.  He testified that the toe turned black, the toenail fell off, and he has experienced numbness and pain in his toe since that time.  He stated that he sought treatment for his condition.  See Hearing Transcript at 6-7.

Unfortunately, the available evidence does not establish a current diagnosis of cold injury residuals or other condition associated with cold exposure.  A May 2011 VA examiner noted peripheral neuropathy, but with no pathological diagnosis.  Examination revealed the toe to be normal with good circulation.  The toenail was thickened and dark, but there was no painful motion, swelling, weakness, or other abnormality.  An additional examination in June 2013 diagnosed onychomycosis (a fungal condition of the nail) for eight toes, including the right little toe.  However, the examiner stated that there were no physical findings from the examination to corroborate the Veteran's claim of frostbite.  The toe was not cold and did not demonstrate any color changes.  X-rays were normal.

While the Veteran is competent to report the symptoms he experienced, he is not competent to diagnose frostbite on the basis of those symptoms.  The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of making a competent medical diagnosis.  In this case, a diagnosis, representing a determination of degree and chronicity of cold injury, is beyond the scope of knowledge possessed by a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Here, there is no competent diagnosis of cold injury residuals, and therefore service connection for cold injury residuals is not appropriate.

The Veteran is diagnosed with onychomycosis of the right little toe.  However, the June 2013 examiner distinguished this condition from any cold injury residuals.  There is also no indication, either from the Veteran himself or the available service and post-service treatment records, to indicate that onychomycosis was incurred in service or is otherwise related to service.

For these reasons, service connection for a right little toe condition is not warranted.

D.  Hepatitis C

VA and private treatment records reflect a current diagnosis of hepatitis C.  The condition was first documented in VA records dated February 2005.  Therefore, element (1) of service connection has been satisfied.

With respect to element (2), the Veteran stated that he received vaccinations in service, and believes they were the cause of his hepatitis C.  See Hearing Transcript at 10.  Service treatment records dated May 1976 reflect a diagnosis of rule out hepatitis vs. hiatal hernia.  Additional records from January 1977 reflect a diagnosis of rule out hepatitis in addition to a fever of undetermined origin, viral upper respiratory infection, and rule out urinary tract infection.  A definitive diagnosis of hepatitis was not rendered in service.  The Veteran's September 1977 separation examination was normal, and he denied a history of hepatitis.

The June 2013 VA examiner reviewed the claims file and noted that the Veteran's laboratory tests in service did not show elevated liver enzymes or other confirmations of hepatitis C.  The examiner also noted that the Veteran was not diagnosed until almost 30 years after service, had no chronicity shown in service and no continuity of care in the years following service, and was a confirmed intranasal cocaine user.  See Hearing Transcript at 9.  The examiner concluded that hepatitis C was not related to service.  

Based on this evidence, even assuming the vaccinations received by the Veteran during service constitute an "event" in service sufficient to satisfy element (2) of service connection, element (3) has not been met.  The VA examiner stated that there was no nexus between current hepatitis C and service, and attributed the condition to the Veteran's cocaine use.  As noted above, the Veteran is not competent to offer his own opinion regarding the etiology of a condition such as hepatitis, and there is no other evidence to refute the opinion of the VA examiner.  

In addition, there is no affirmative evidence to show that the Veteran used intranasal cocaine in service.  However, even if that were the case, no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  Notably, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In such cases, a veteran can only recover if he or she is able to adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disorder.  Allen, 237 F.3d at 1381.

As the Veteran is not service-connected for any conditions, service connection for hepatitis C would not be warranted even if it was attributed to intranasal cocaine use in service.

E.  Acquired Psychiatric Disorder

The Veteran has asserted a claim for service connection for PTSD, and his treatment records reflect additional psychiatric diagnoses.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, the evidence does not reflect a current PTSD diagnosis.  VA records beginning in March 2010 include references to diagnoses of rule out PTSD.  However, a July 2013 VA examiner stated that the Veteran did not meet the criteria for PTSD, specifically noting that he did not meet Criterion C, a persistent avoidance of stimuli associated with trauma.  A full diagnosis of PTSD satisfying 38 C.F.R. § 4.125(a) has not been demonstrated, and the Veteran does not possess the necessary knowledge or expertise to diagnose the condition himself.  Therefore, without a competent diagnosis of PTSD, service connection for PTSD is not appropriate.

The Veteran has been diagnosed with depressive disorder and substance-induced mood disorder during the appeal period.  However, depression was not incurred in service, and not shown to have manifested within one year of discharge.  Service treatment records are negative for any complaints, treatment, or diagnoses of a psychiatric condition.  Examinations in September 1974 and September 1977 were normal, and the Veteran denied a history of depression.  The Veteran has not specifically argued that he experienced depression during service.  Therefore, element (2) of service connection, an in-service incurrence of the disease, has not been met.

With respect to substance-induced mood disorder, the Veteran was noted to have a history of alcohol abuse in May 1976.  However, as noted above, no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  As a result, to the extent that a substance-induced mood disorder could be attributed to alcohol abuse in service, service connection for such a condition is prohibited as willful misconduct.

Finally, the Board notes that VA treatment records dated December 2007 indicated depressive disorder to be a side effect of the Veteran's hepatitis C treatment.  Because hepatitis C is not a service-connected condition, however, service connection for depressive disorder on a secondary basis is not warranted.


III.  Conclusion

The preponderance of the evidence is against finding that service-connected is warranted for the Veteran's claimed disabilities.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a right little toe disability is denied.

Service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


